UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                              No. 05-6335



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


HARRY L. DANTZLER,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of South
Carolina, at Charleston. David C. Norton, District Judge. (CR-331;
CA-03-2809)


Submitted:    June 23, 2005                    Decided:   June 30, 2005

Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry L. Dantzler, Appellant Pro Se. Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina; John Michael
Barton, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.     See
Local Rule 36(c).
PER CURIAM:

            Harry L. Dantzler seeks to appeal the district court’s order

denying his motion to reconsider a prior order denying relief on his 28

U.S.C. § 2255 (2000) motion.         An appeal may not be taken from the final

order in a habeas proceeding unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid v.

Angelone,    369   F.3d   363,   370   (4th    Cir.   2004)   (applying    the   COA

requirement to appellate review of the denial of a Fed. R. Civ. P.

60(b) motion).        A certificate of appealability will not issue for

claims addressed by a district court absent “a substantial showing of

the denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists    would   find   that   the   district    court’s    assessment    of   his

constitutional claims is debatable and that any dispositive procedural

rulings by the district court are also debatable or wrong.                       See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Dantzler

has not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.                We dispense with oral

argument    because    the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not aid

the decisional process.



                                                                          DISMISSED




                                       - 2 -